Appeal from an award of death benefits made by the State Industrial Board under the Workmen’s Compensation Law. The State Industrial Board has found that the deceased was an employee while the appellants contend that he was an independent contractor. Decedent owned his truck and hauled freight for the employer. The latter reserved the right of discharge at any time, mapped out the delivery routes, directed his movements and maintained close supervision over him at all times. Decedent was free to carry freight for others only when his own employer did not keep him busy. The employer took a certain percentage out of the earnings of the truck and credited deceased with the balance. When deceased was killed a portion of the load on his truck had been picked up by him pursuant to directions from the employer and the latter completed the hauling of the load after deceased’s death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.